                                                                                     917-572-9706
VIA ECF
                                                              April 8, 2020

Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Donald Carr, 14 Cr. 055 (LGS)

Dear Judge Schofield:

        I am writing to provide an invoice of services performed for Donald Carr, as per your
Order of April 7, 2020. On March 23, 2020, Mr. Carr’s wife contacted me to express her
concerns about his health at Fort Dix during the COVID-19 crisis. As you know, I represented
Mr. Carr in 2014, from my appointment at his arrest through sentencing before you. I called my
office and my colleague sent me documents from the 2014 case file, which I had maintained,
including the PSI report and sentencing submissions (I was working at home by that time). As
the attorney most familiar with the case and Mr. Carr and in possession of the case file I felt an
obligation to undertake this effort on his behalf.

        In the fall of 2019, I did some additional work for Mr. Carr. On September 17, 2019 his
wife contacted me, asking me to assist him with sentencing reduction issues. I spoke to her
several times and to Mr. Carr from FCI Fort Dix, and ultimately did not file any papers on that
issue. Given the time lapse and the limited work performed, I am not seeking any payment for
those services.

       I am requesting payment for the work performed in recent days. I do acknowledge that it
would have been preferable for me to seek reappointment as counsel when the current work
began. But rather, I launched right into the work, beginning with filing the letter to the warden at
Fort Dix
Honorable Lorna G. Schofield
April 8, 2020
Page 2

        My services performed are listed below – there were no expenses, including copying.
Should Your Honor approve the reappointment, I would then enter the time on the CJA-20 form
on the SDNY evoucher system. I would note that I served on the CJA Panel for the Southern
District for 37 years and completed my service at the end of 2017, having decided not to reapply
for a new term. Although I am no longer on the panel, my appointments have continued for
those clients whose cases were not completed, and I am still representing several of them.
Thank you for your kind consideration.

                                                    Respectfully submitted,

                                                    /s/ Frank Handelman
                                                    Frank Handelman


SERVICES PERFORMED – 15.6 hours

3/23 – Email from defendant’s wife and telephone re: Covid-19 concerns                   .30
3/26 – Received further information from defendant’s wife and telephone calls with her   .40
3/27 – Telephone office and case file documents scanned and sent to me                   .30
3/27 – Email from wife re: defendant’s medications                                       .10
3/27 – Research re: requesting reduced sentence, compassionate release from BOP          1.90
3/28 – Additional research re: Covid-19 and BOP issues; draft letter to warden           1.30
3/30 – Finalize and send letter to warden at Fort Dix under program statement 5050.50     .8
3/31 – Telephone and email with defendant’s wife                                         .20
4/1 – Research re: motion requesting reduction and release; drafting memorandum
in support of release/sentence reduction to court                                        2.90
4/2 – Edits to memorandum                                                                .80
4/3 – Edits to memorandum, additional research, and memorandum submitted via email       2.20
4/6 – Receive and review government memorandum in opposition; review government
 cases; draft reply memorandum                                                           2.60
4/7 – Finalize and submit reply memorandum                                               1.20
4/7 – Receive decision by Judge Schofield denying motion; review with submissions        .40
4/8 – Email documents to defendant’s wife, including court decision; telephone with
defendant’s wife                                                                         .20
                                                                                         15.6




Application Granted in part. Mr. Handelman's is hereby appointed and authorized to submit vouchers
for the limited purpose of representing Defendant Donald Carr for the above services. The Clerk of
the Court is directed to terminate the letter motions at docket numbers 777 and 780.

Dated April 9, 2020
New York, New York
